PER CURIAM.
We affirm the trial court’s denial of appellant’s untimely motion for postconviction relief. See State v. Green, 944 So.2d 208 (Fla.2006). Appellant failed to establish any valid exception to the time limitation. Further, Padilla v. Kentucky, 559 U.S. 356, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010), does not apply retroactively to convictions which were final at the time that decision issued. Chaidez v. United States, — U.S. —, 133 S.Ct. 1103, 185 L.Ed.2d 149 (2013); Hernandez v. State, — So.3d —(Fla.2012).

Affirmed.

GROSS, GERBER and CONNER, JJ„ concur.